Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 26, 2021

The Court of Appeals hereby passes the following order:

A22A0333. WILLIAMS v. THE STATE.

      This case was docketed by this Court on September 20, 2021, and appellant’s
brief and enumerations of error were due October 12, 2021. As of the date of this
order, appellant still has not filed a brief and enumeration of errors and has not
requested an extension of time in which to do so. Accordingly, this appeal is hereby
DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/26/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.